Citation Nr: 1449408	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to an initial disability rating in excess of 30 percent for Frey's syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to compensation for Frey's syndrome under the provision of 38 U.S.C.A. § 1151, and assigned a noncompensable disability rating effect June 21, 2004.  

Although the Veteran also appealed the effective date assigned for compensation for Frey's syndrome, in an October 2010 rating decision, the Agency of Original Jurisdiction (AOJ) assigned an earlier effective date of February 5, 1990, for entitlement to compensation, thus satisfying the Veteran's appeal as to that issue, as he specifically requested that effective date.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2011.  A hearing transcript is of record.

In December 2011, the Board remanded the claim on appeal for further development.  In August 2012, the AOJ increased the Veteran's disability rating for Frey's syndrome to 30 percent, effective February 5, 1990.  The AOJ additionally assigned separate noncompensable disability ratings for sensory dysfunction of the seventh cranial nerve, and for a scar of the right lateral mandibular skin, both effective February 5, 1990.

Although the separate noncompensable rating assignments were also addressed in an August 2012 supplemental statement of the case (SSOC), the Veteran has not appealed these rating assignments.  Additionally, they were not the subject of a prior statement of the case (SOC) in the current appeal.  Therefore, they are not on appeal before the Board.  See 38 C.F.R. § 19.31(a) (2014) (providing that an SSOC can in no case "be used to announce decisions by the [AOJ] on issues not previously addressed in the [SOC]..."); see also 38 C.F.R. § 3.103(b) (2014).

FINDING OF FACT

The Veteran's Frey's syndrome is manifest by excessive secretion of a clear fluid from the right temple when eating, and consists of fifth cranial nerve dysfunction.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for Frey's Syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 8205 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the issue of a higher initial disability rating decided herein comes before the Board on appeal from the decision which also granted compensation pursuant to 38 U.S.C.A. § 1151, there can be no prejudice to the Veteran from any alleged failure to give adequate notice under 38 U.S.C.A. § 5103(a) for the claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has completed all reasonable actions possible to assist the Veteran with developing his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the claims file and the Veteran has been afforded multiple VA examinations.  Collectively, the evidence of record adequately describes the severity of his Frey's syndrome.  

Moreover, the Board finds that the AOJ substantially complied with the Board's December 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim to afford the Veteran new VA examinations to accurately assess the severity of his Frey's syndrome, and the appropriate examinations were conducted in January 2012.  Remand for a more recent VA examination is not necessary in this case as the evidence shows that the Veteran's disability has remained relatively stable over the last several years and there are no contentions that the disability has recently increased in severity.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the Veteran's increased rating claim for Frey's syndrome.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Disability Ratings

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a disability and a case, such as this one, where a veteran expresses dissatisfaction with the assignment of an initial disability evaluation.  In these cases, VA must assess the level of disability from the date of initial application for compensation and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  A claimant may not, however, be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Nonetheless, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

The Veteran's Frey's Syndrome has been rated as 30 percent disabling under Diagnostic Code 8205, for paralysis of the fifth cranial nerve, which affects sensation in the face and certain motor functions such as biting, chewing, and swallowing.  Under this Diagnostic Code, incomplete, moderate paralysis warrants a 10 percent disability rating.  Incomplete severe paralysis warrants a 30 percent disability rating.  Complete paralysis warrants a 50 percent disability rating.  38 C.F.R. § 4.124a, DC 8205.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

In the instant case, the Veteran's Frey's syndrome has been consistently described as resulting in the excretion of a clear, tasteless, odorless, fluid from his right temple whenever he eats any type of food.  The excretion has been likened to profuse sweating or salivating from the right temple.  In a March 1990 VA examination report, the Veteran indicated that he has had no other medical problems following the tumor surgery that resulted in Frey's syndrome.  A January 2005 VA examination report noted that the Veteran did not have other neurological complaints  

A September 2010 VA examination report noted the Veteran's contention that his condition was worsening over time; however, his overall symptoms were similarly described as profuse drainage whenever he consumed any type of food.  

In a January 2012 dermatology examination report, the VA examiner noted that since the onset of the Veteran's Frey's syndrome, his symptoms have continued unabated, and that the "profuse sweating" was severe and resulted in his clothing being drenched and has resulted in dripping of the fluid into his food.  The examiner noted the severe embarrassment associated with the disability.  The examiner likened the inconvenience associated with the Veteran's disability to a severe facial scar, "disfiguring to the point of repugnance with strong symptoms and severe dysfunction."

In a January 2012 VA cranial nerve examination report, another examiner additionally described the Veteran's disability as a right trigeminal nerve/aurico-temporal nerve dysfunction.  The examiner noted that the trigeminal cranial nerve was affected on the right, and that the facial cranial nerve was also mildly affected.  Due to the trigeminal nerve dysfunction, the Veteran experienced excessive salivation/flushing/sweating on the right side.  No other pertinent physical signs or symptoms were found. 

The Board finds that evidence of record clearly shows that described fifth (trigeminal) cranial nerve dysfunction is at the heart of the Veteran's Frey's syndrome.  Based on this description the Board finds that the most analogous rating criteria are those for rating paralysis of the cranial nerve, under Diagnostic Code 8205; and, the most appropriate rating assignment is that for incomplete, severe paralysis of the cranial nerve, consistent with the Veteran's currently assigned 30 percent disability rating.  

In reaching this determination, the Board notes that there is no evidence of complete paralysis of the Veteran's fifth cranial nerve such as to warrant the highest, 50 percent disability rating under these rating criteria.  Rather, the disability has been accurately described as consisting of nerve dysfunction, and not complete paralysis.  

The Board has considered alternate rating criteria, including the criteria for rating scars.  However, even if the scar rating criteria were applied, the Veteran would have to show signs or symptoms comparable to visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four characteristics of disfigurement in order to merit a disability rating in excess of the currently assigned 30 percent rating.  Cf. 38 C.F.R. § 4.118, DC 7800 (2014).  Evidence analogous to such extreme distortion, asymmetry, or disfigurement is not present.  

In determining whether a higher rating is warranted for a disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence shows that the currently assigned 30 percent disability rating is the appropriate disability the Veteran's Frey's syndrome; and therefore, a preponderance of the evidence is against the claim for a higher rating.  

      C.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's Frey's syndrome (i.e., excessive secretion of a clear fluid from the temple when eating, described as fifth cranial nerve dysfunction), though not fully described by applicable rating criteria, is adequately described as analogous to the criteria for rating cranial nerve paralysis, and thus is adequately contemplated by the rating criteria set forth above.  Moreover, there is no evidence of marked interference of the Veteran's disability with his employment or of frequent periods of hospitalization as contemplated in Thun.  Therefore, the rating criteria are adequate to evaluate the disability and referral for consideration of an extraschedular rating is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to compensated disability is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, while the Veteran's disability has been described as repugnant while eating, there is no evidence to suggest that it has interfered with his employability.  Thus, consideration of a TDIU is not warranted at this time.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for Frey's syndrome is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


